Title: From James Madison to Thomas Jefferson, 15 August 1810
From: Madison, James
To: Jefferson, Thomas


Dear SirMontpelier Aug. 15. 1810
I am offered the services of a Mr. Magee, now living with Mr. Randolph, as an overseer. I have discountenanced his offer, partly from an ignorance of his character, but particularly from the uncertainty whether Mr. R. means to part with him. Will you be kind eno’, by a line, merely to say 1st. whether it is decided that he is not to remain where he is, the only condition on which I wd. listen to a negociation. 2. whether his conduct as an overseer recommends him to attention.
